Citation Nr: 0718237	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for low 
back pain.

2.  Entitlement to service connection for an acquired 
psychiatric disorder manifested by symptoms to include 
depression, sleeplessness, flashbacks, paranoid thoughts, and 
anti-social isolation resulting from post-traumatic stress 
disorder (PTSD) (psychiatric disability).

3.  Entitlement to service connection for a disorder 
manifested by special dietary needs, numbness, and limited 
physical abilities as secondary to service-connected 
residuals of a gunshot wound (GSW) of the abdomen and right 
flank.

4.  Entitlement to an increased evaluation for residuals of a 
GSW of the abdomen and right flank, currently rated 10 
percent disabling.

5.  Entitlement to an increased evaluation for meralgia 
paresthetica due to entrapment of the right lateral femoral 
cutaneous nerve, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
February 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 and later rating 
decision by the Department of Veterans Affairs (VA) Boston, 
Massachusetts Regional Office (RO). 

The issues of whether new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for low back pain, entitlement to service 
connection for psychiatric disability, and entitlement to 
increased evaluations for residuals of a GSW of the abdomen 
and right flank and for meralgia paresthetica due to 
entrapment of the right lateral femoral cutaneous nerve, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A disorder manifested by special dietary needs, numbness, and 
limited physical abilities is not demonstrated nor shown to 
be casually or etiologically related to the veteran's 
service-connected residuals of a GSW of the abdomen and right 
flank.


CONCLUSION OF LAW
A disorder manifested by special dietary needs, numbness, and 
limited physical abilities is not proximately due to or the 
result of the service-connected residuals of a GSW of the 
abdomen and right flank.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003 and April 
2004 that discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to these claims as the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim.  See 38 C.F.R. § 3.159(c) (4) (2006).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran argues that he has an unspecified disorder, 
manifested by special dietary needs, numbness, and limited 
physical abilities, that is attributable to his service-
connected GSW residuals.

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995). 

Here the veteran's claim turns on the question of whether 
there is evidence of the claimed disability as described by 
the veteran and, if so, whether there is competent medical 
evidence establishing a nexus between the veteran's service-
connected GSW residuals and the disability claimed.

The record before the Board contains a report of a May 1995 
VA examination, which notes the veteran's subjective 
complaints of inability to perform activities of daily 
living, inability to run, go up stairs, play sports, etc. 
because of right lower extremity symptomatic pain and 
tingling which is precipitated primarily with activity.  The 
examiner noted as a diagnostic impression, the veteran's 
history of service-connected nerve injury from a GSW, 
specifically the right lateral femoral cutaneous nerve.  He 
indicated that his examination of the veteran suggested other 
nerves were involved clinically and that an EMG nerve 
conduction velocity test to evaluate sciatic and plexus nerve 
injury were to be scheduled in July 1995.   This additional 
testing, however, was not undertaken.

In a notice to the veteran in March 2001, an employee of the 
Massachusetts Department of Corrections advised the veteran 
that his request for a kosher diet had been approved.  The 
veteran in a statement dated in October 2003 related that he 
had been prescribed this diet "for digestive purposes."

The competent medical evidence in this case fails to support 
a finding that the veteran has a disability, separate from 
his already service-connected disorders, manifested by 
special dietary needs, numbness, and limited physical 
abilities, let alone a distinct disability proximately due to 
or the result of his service-connected GSW residuals.  In the 
absence of a current disability manifested by special dietary 
needs, numbness, and limited physical abilities, as well as 
the evidence of a nexus between the veteran's claimed 
disability and his service-connected GSW residuals, is 
limited to the veteran's own statements.  Although he is 
competent to report these symptoms, he is not competent to 
attribute them to a disability, which in any event has not 
been diagnosed.  Accordingly, the Board concludes that a 
preponderance of the evidence is against the claim, and 
service connection is not warranted.  


ORDER

Service connection for a disorder manifested by special 
dietary needs, numbness, and limited physical abilities as 
secondary to service-connected residuals of a gunshot wound 
(GSW) of the abdomen and right flank is denied.

REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  These provisions apply to claims to reopen 
previously denied claims.  See Quartuccio, 16 Vet. App. at 
186.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court noted 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The applicable new-and-material-evidence regulation 
defines "new" to mean evidence "not previously submitted 
to agency decisionmakers . . . [that] is neither cumulative 
nor redundant."  "Material evidence" means existing 
evidence that "relates to an unestablished fact necessary to 
substantiate the claim."  38 C.F.R. § 3.156(a) (2006).  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, the law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Court 
further held that the failure to provide notice of what 
constitutes material evidence in this context would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  

The notice letters furnished the veteran in October 2003 and 
April 2004 in connection with his current application seeking 
to reopen the claim of entitlement to service connection for 
low back pain did not meet the more stringent requirements 
more recently set forth by the Court in Kent.  Accordingly, 
the Board's consideration of the issue at this time would 
constitute prejudicial error.  Therefore, the case must be 
remanded so that the RO may provide the veteran with notice 
that complies with the criteria elaborated by the Court in 
Kent.  

With respect to the veteran's psychiatric disability claim, 
in light of his statements, as well as the notations in the 
service medical records, the Board finds that he must be 
afforded a VA examination to determine whether he has a 
psychiatric disability that is related to or had its onset 
during service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  As such, this issue must also be remanded.  In this 
regard, the Board notes that the veteran has been 
incarcerated for a number of years at the Massachusetts 
Correctional Facility in Shirley, Massachusetts.  In this 
context, the duty to assist incarcerated veterans requires VA 
to tailor its assistance to meet the particular circumstances 
of confinement so that they receive the "same care and 
consideration given to their fellow veterans."  See Bolton 
v. Brown, 8 Vet. App. 185, 191 (1991).

The veteran was last afforded a VA examination for 
compensation purposes in May 1995.  VA's duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board reiterates 
that in light of the veteran's incarceration, notes that the 
veteran has been incarcerated for a number of years at the 
Massachusetts Correctional Facility in Shirley, 
Massachusetts, and that appropriate consideration should be 
given to ensure to the extent possible that he can be 
afforded a VA examination.  Bolton.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development procedures are fully 
satisfied.  This includes written notice 
of the evidence, if any, the veteran is 
expected to provide in support of his 
claims and the evidence, if any, that VA 
will obtain for him.  The notification 
should include notice of the specific 
evidence necessary to constitute new and 
material evidence to reopen the veteran's 
claim for service connection for low back 
pain, pursuant to Kent v. Nicholson.  
Also, advise the veteran that he should 
submit any relevant evidence in his 
possession concerning his claim.

2.  The AMC should schedule the veteran 
for a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  As the veteran is incarcerated, 
coordination with the veteran's 
correctional facility should be 
undertaken so that every possible means 
of conducting the examination is explored 
(e.g. at his correctional facility, 
either by a prison physician, a local 
physician on a fee-basis, or by a VA 
examiner who could travel to the 
correctional facility).  The claims 
folder should be made available to and 
reviewed by the examiner.  All necessary 
tests should be conducted, and the 
examiner should rule in or exclude a 
diagnosis of PTSD.  The report of 
examination should note all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it 
is at least as likely as not that any 
psychiatric disability found to be 
present is related to or had its onset 
during service.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner should indicate the stressor(s) 
underlying that diagnosis.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

3.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the current nature, extent, 
severity and manifestations of his 
service connected abdominal GSW residuals 
to Muscle Group XIX and meralgia 
paresthetica.  All indicated tests should 
be conducted. The examiner should 
describe the symptomatology in detail.  
The examiner should specifically comment 
as to whether any nerve symptomatology 
other than meralgia paresthetica due to 
entrapment of the lateral femoral 
cutaneous nerve is related to the in-
service injury.  With respect to the 
service-connected right lateral femoral 
cutaneous nerve the examiner should 
characterize the disability as mild, 
moderate, or severe to complete 
paralysis.  The examiner should also 
report as to whether any scarring is 
present, and if so, to describe the 
nature and extent of that scarring.  As 
the veteran is incarcerated, coordination 
with the veteran's correctional facility 
should be undertaken so that every 
possible means of conducting the 
examination is explored (e.g. at his 
correctional facility, either by a prison 
physician, a local physician on a fee-
basis, or by a VA examiner who could 
travel to the correctional facility).  
The RO should clearly document such 
attempts to arrange for an examination.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner.

4.  Then, readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


